Citation Nr: 0126061	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
and death pension benefits as an adult helpless child of the 
veteran. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The appellant in this case (also referred to as "claimant") 
is the child of the veteran, who had active service during 
World War II.  The veteran died in service in September 1944, 
of wounds received in action. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision in November 2000 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied DIC and death pension benefits.  The 
appellant entered notice of disagreement with this decision 
in November 2000; the RO issued a statement of the case in 
January 2001; and the appellant entered a substantive appeal, 
on a VA Form 9, which was received in January 2001.


FINDINGS OF FACT

1.  All evidence necessary to decide the appellant's claim 
has been obtained by the agency of original jurisdiction.

2.  The veteran had active service during World War II and 
died in September 1944 of wounds received in action.

3.  The appellant is the daughter of the veteran and was born 
in August 1941.

4.  The appellant's marriage to her first husband in June 
1961 ended in divorce in November 1973.  The appellant's 
marriage to her second husband in September 1974 was 
terminated by divorce in late December 1990.



CONCLUSION OF LAW

Eligibility for DIC or death pension benefits to the 
appellant as an adult helpless child of the veteran is not 
established.  38 U.S.C.A. §§ 101(4), 1310, 1318, 1542 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.55(b), 3.57, 
3.315, 3.356 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Board finds that, in this appellant's case, 
the requirements of the Veterans Claims Assistance Act of 
2000 and implementing regulations have been met.  In a letter 
dated in July 2000, the RO decision, the statement of the 
case, and the supplemental statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish eligibility for DIC and death pension benefits as 
an adult helpless child.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
evidence which has not been obtained.  Moreover, as the 
analysis below demonstrates, the appellant is not entitled to 
DIC or death pension benefits as an adult helpless child as a 
matter of law.  Therefore, there is no 


reasonable possibility that further efforts to assist would 
aid in substantiating a claim for DIC or death pension 
benefits as an adult helpless child.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(d)(3)).  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

The facts in this case are not in dispute and may be briefly 
summarized.  The veteran had more than 90 days of active 
service during World War II and died in September 1944 of 
wounds received in action.  The appellant is the daughter of 
the veteran and was born in August 1941.  The evidence 
contains court records that document that the appellant's 
marriage to her first husband in June 1961 ended in divorce 
in November 1973, and her marriage to her second husband in 
September 1974 ended in divorce in late December 1990.  

The appellant contends that she should be eligible for DIC 
and death pension benefits as an adult helpless child of the 
veteran because, as a minor child, she was treated for a 
right knee abscess in March 1944 and had destructive 
arthritis, diagnosed as probable tuberculosis of the right 
knee, which resulted in shortening and ankylosis of the right 
knee by 1947.  She contends that she is eligible for DIC and 
death pension benefits because she filed for divorce from her 
second husband on October 26, 1990, prior to November 1, 
1990, and was not living with her husband 3 to 4 months prior 
to filing for divorce in October 1990. 

After a review of the record, the Board finds that the 
appellant is precluded as a matter of law from receiving DIC 
or death pension benefits.  Therefore, a 
conclusion as to whether she was a helpless child of the 
veteran prior to turning 18 years old need not be reached.

An eligible child of a veteran may be entitled to DIC 
benefits in the event of a veteran's service-connected death 
or death while rated 100 percent disabled, or death pension 
when the veteran served in a period of war or the veteran was 
entitled to receive compensation at the time of his death and 
the child is not in the custody of a surviving spouse 
eligible for pension.  38 U.S.C.A. §§ 1310, 1318, 1542.  Both 
DIC and death pension benefits require a specific 
relationship with the veteran in order to be eligible to make 
a claim for benefits.  The appellant in this case is claiming 
benefits on the basis of her status as a child of the 
veteran.  Although the appellant is certainly the daughter of 
the veteran, that is not dispositive of whether she is 
eligible to claim benefits.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be "unmarried" and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315(a), 
3.356.

Marriage of a child shall not bar the furnishing of benefits 
if the marriage was void or has been annulled by a court 
having basic authority to render annulment decrees, unless it 
is determined by VA that the annulment was obtained through 
fraud by either party or by collusion, none of which applies 
in this appellant's case.  
38 U.S.C.A. § 103(e) (West 1991).  

Prior to the Congressional Omnibus Budget Reconciliation Act 
of 1990, Public Law 101-508, benefits could be granted or 
reinstated upon the termination of the marriage of a helpless 
child.  Prior to November 1990, the provisions of 
38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b) allowed for 
reinstatement of VA death benefits to surviving children 
whose benefits had been terminated because of 


remarriage upon termination of the disqualifying marriage by 
a death, divorce, annulment, or if the remarriage was 
declared void.  These provisions were amended by the Omnibus 
Budget Reconciliation Act of 1991, Pub. L. No. 101-508, § 
8004, 104 Stat. 1388- 348 (Nov. 5, 1990), to create a 
permanent bar to reinstatement of VA death benefits for those 
surviving children whose disqualifying marriage had been 
terminated by divorce and whose claim for reinstatement of 
benefits was not filed before November 1, 1990.  

To be eligible for payment of DIC or pension benefits based 
on the death of the veteran, therefore, the appellant must 
have been unmarried or have had her marriage terminated by 
divorce prior to November 1, 1990.  In this case, despite the 
appellant's contention that she filed for divorce from her 
second marriage in October 1990, the marriage was not 
dissolved by a court prior to November 1, 1990.  The divorce 
decree was not signed by the judge until late December 1990.  
Therefore, the divorce was not terminated until December 
1990.  

The "Petition for Dissolution of Marriage" filed by the 
appellant in October 1990 (prior to November 1, 1990) did not 
constitute termination of the marriage; this petition for 
dissolution of marriage served only as a legal request for 
dissolution of the marriage.  The appellant's second marriage 
was not terminated until the judge signed the "Judgment of 
Divorce" order in late December 1990.  

The Board has also considered the appellant's contention that 
she physically separated from her second husband prior to 
November 1, 1990, even though the divorce was not final until 
December 1990.  The language is clear, however, that the 
marriage must have been "terminated" prior to November 1, 
1990.  Physical separation does not constitute legal 
termination of the marriage.  Therefore, the appellant's 
marriage to her second husband, which terminated subsequent 
to 


November 1, 1990, serves as a bar to payment to her of DIC 
and pension benefits as based on the veteran's service, 
whatever the appellant's own level of disability might be.  

The Board notes the representative's contention that the 
provisions of 38 C.F.R. § 3.215, which he acknowledges apply 
to termination of a marital relationship or conduct of a 
surviving spouse, should nevertheless be applied in the case 
of a surviving child.  However, the regulatory provision, 
which derives its authority from Veterans Benefit Act of 
1992, Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 (Oct. 
29, 1992), is clear and applies specifically only to cases of 
reinstatement or resumption of eligibility for benefits for 
surviving spouses, and not for claims by surviving children.  
The United States Court of Appeals for Veterans Claims has 
held that the plain language of a statute "must be given 
effect unless a 'literal application of [it] will produce a 
result demonstrably at odds with the intention of the 
drafters.'"  Sabonis v. Brown, 6 Vet. App. 426, 429 (1994), 
quoting Gardner v. Derwinski, 1 Vet. App. 584, 586-87 (1991).   

For purposes of payment of VA death pension benefits, the 
appellant does not qualify as an "unmarried child" of the 
veteran.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.55(b).  In a case such as this one, where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis, 
6 Vet. App. at 430; see also Cacalda v. Brown, 9 Vet. App. 
261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).  Accordingly, the appellant's 
claim for DIC and death pension benefits as an adult helpless 
child of the veteran must be denied.  




ORDER

Eligibility for DIC and death pension benefits as an adult 
helpless child of the veteran is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

